DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 5, 6, and 10 have figure labels that are not oriented in the same direction as the view of the drawings.  The figure labels for these drawings (ie, “FIG.5, FIG.6, and FIG.10”), in the present case, must be written along the x-axis of their respective graphs in order to be oriented in the proper view of the figures.  Additionally, the drawings submitted on 08/07/2020, which are English translations of the original figures, require a header indicating that they are replacement figures.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claims 1 and 3 both recite the acronym “ROR” but do not define this term in the claims.  Appropriate correction is required.
Claim 1 is further objected to for the following reasons: in step (a), the last phrase, “in the isolated sample,” is problematic, grammatically, since the step begins with the phrase “obtaining the PAM50 kit,” and the PAM50 kit can not be “in the isolated sample.” Furthermore, the correlation coefficients recited in step (a) precede the phrase “in the isolated sample,” and the correlation coefficients would be “of” the isolated sample, not “in” the isolated sample.  Additionally, step (a) of claim 1 could be interpreted to mean that there are two separate samples taken during this method, one for each correlation coefficient calculation.  To improve clarity, the following rephrasing of steps (a) and (b) of claim 1, or a similar rephrasing of the applicant’s choosing, is recommended: “(a) obtaining the PAM50 kit, the intrinsic Luminal A subtype correlation coefficient of the sample (CCA), and the intrinsic Basal-like subtype correlation coefficient of the sample (CCB), and (b) obtaining the chemoendocrine score (CES) by subtracting CCB from CCA; wherein…”    Note that this is only an example of a suggestion to improve the clarity of the claim.  The applicant is ultimately responsible for deciding what claim language to use when submitting the present application.   


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, and its dependent claim, Claim 2, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Claim 1 is claiming a mathematical relationship calculated based on the inherent gene expression characteristics of a patient sample.  Mathematical calculations fall under the “mathematical concepts” groupings outlined in section 2106.04 (a)(2) of the MPEP, and qualify as judicial exceptions.  Specifically, Claim 1 recites an “in vitro method for predicting whether a patient with breast cancer will respond to chemotherapy or to endocrine therapy in an HR+/HER2- sample isolated from the patient classified in the group with an intermediate ROR by means of the PAM50 kit, which method comprises a) obtaining the PAM50 kit, the correlation coefficient corresponding to the sample classified as an intrinsic Luminal A subtype and the correlation coefficient corresponding to the sample classified as an intrinsic Basal-like subtype, in the isolated sample, and (b) obtaining the chemoendocrine score (CES) by subtracting the correlation coefficient corresponding to the sample classified as a Basal-like subtype from the correlation coefficient corresponding to the sample classified as a Luminal A subtype; wherein CES equal to or greater than 0.7 indicates that said patient responds to endocrine treatment (CES-E), and wherein CES equal to or less than 0.3 indicates that said patient responds to chemotherapy (CES-C).” The claimed inventive element of Claim 1, as understood, is a method involving an algorithm to manipulate data obtained from standard wet bench sample processing.  The method involves obtaining a patient sample, performing a known gene signature analysis on the sample using PAM50, the calculation of two correlation coefficients derived from PAM50 analysis with respect to two centroids, followed by the subtraction of one of these correlation coefficients from the other.  The result is a numerical score, called the “chemoendocrine score” or “CES,” which can be used to predict a breast cancer patient’s sensitivity to either endocrine or chemotherapy treatment.  The proposed inventive concept in Claims 1 and 2, namely, a mathematical relationship representing the inherent gene expression properties of a patient biopsy, is not supported in the claims to be significantly more than an abstract idea.  The CES is a mathematical representation of properties which are inherent to nature, namely, the state of a patient’s gene expression profile in a disease state (breast cancer).  The additional claim elements of Claim 1 and its dependent claim, Claim 2, i.e, the use of the PAM50 gene panel to generate data on a sample and the collection of a biopsy sample, respectively, are known procedures in breast cancer diagnostics, as outlined in Parker (Parker JS, Mullins M, Cheang MC, Leung S, Voduc D, Vickery T, Davies S, Fauron C, He X, Hu Z, Quackenbush JF, Stijleman IJ, Palazzo J, Marron JS, Nobel AB, Mardis E, Nielsen TO, Ellis MJ, Perou CM, Bernard PS. Supervised risk predictor of breast cancer based on intrinsic subtypes. J Clin Oncol. 2009 Mar 10;27(8):1160-7, Methods section, subsections “Samples and Clinical Data,” and “Sample Subtype Prediction”) and do not amount to significantly more than the abstract inventive concept disclosed: the CES and its use in categorizing patients.      
Furthermore, this judicial exception is not integrated into a practical application because this method ends with grouping patients into categories, which is another abstract concept.  There is therefore no actionable or practicable step at the end of this method. For the reasons outlined above, Claims 1 and 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the additional elements of these claims are known in the art as evidenced by Parker.  


Claims 3 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because it is unclear if these “use” claims are claiming a process, machine, product, or composition of matter, specifically.  While it is recognized that the use of the CES could be incorporated into a process or method for the prognosis of breast cancer, claims 3 - 12 are not directed to a process or method, and therefore do not fall within a statutory category of patent-eligible subject matter.    Furthermore, while Claims 3 -12 are currently not patentable based on the fact that they fall outside of a statutory category, the primary inventive content of these claims, namely, the CES and its use in categorizing patients, is also unpatentable for the reasons listed for Claims 1 and 2, above.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1,3, and 4 recite “the PAM50 kit,” the contents of which are not fully described nor given sufficient structure in the specification, the drawings, or the claims of the present application.  For instance, while PAM50 analysis is introduced in the specification in the second sentence of the “Description of the Invention” section of the specification, a detailed description of PAM50 analysis and what this analysis entails including a description of the reagents, the gene targets, and the primers used during PAM50 analysis, is not disclosed or further elaborated upon in the specification, drawings, or the claims sections.  The PAM50 kit is further recited in the specification in the “Description of Drawings” section, Figure 9, and in the “Examples” section (Hatzis independent dataset, Intrinsic subtype assignment, Combined primary breast cancer cohort, and GEICAM/2006-03 dataset), however the precise contents of the PAM50 kit and its gene targets/reagents are not disclosed in these sections, but rather, it is simply stated that PAM50 analysis was used. While it is true that the “Description of the Invention” section defines the function of the PAM50 kit to be a subtype classification tool (second sentence), this description is not sufficient to satisfy the written description requirement established by 35 U.S.C. 112(a) because, without fully enumerating the contents of the PAM50 kit, the structure and content of the kit are undefined and possession of the invention can not be demonstrated by the applicant. Furthermore, although PAM50 analysis is described as a “known analysis,” (“Description of the Invention, second sentence), the exact gene targets, primers, and reagents of this analysis must be disclosed, as the contents of a kit and the associated panel of genes of said kit may change over time as the state of the art develops.      
  The PAM50 kit is an essential element of claims 1,3, and 4, and it is therefore necessary to fully define this claim element so that the claim limitations, the exact nature of the present invention, and possession of the invention can be shown by the applicant.  However, the exact contents, gene targets, and/or reagents of the PAM50 kit are not defined in the specification, and the PAM50 claim limit is therefore not supported by the application. Without disclosing the contents of the PAM50 kit, including its target genes, primers, and any specific reagents or buffers in either the specification, drawings, or the claims section of the application, the applicant fails to satisfy the written description requirement under 35 U.S.C. 112(a).  
Additionally, all dependent claims of claims 1,3, and 4, which include claims 2 and 5-12, are rejected under 112(a) because these claims recite the limitations of claims 1,3, and 4, and do not resolve the 112(a) issues discussed above.


     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, Claim 1 recites “the PAM50 kit” without antecedent basis.  Furthermore, “the PAM50 kit” is not clearly defined, either in the claims section of the application or the specification.  The contents, targets, and any buffers or reagents associated with this kit must be disclosed and defined within the specification or claims section or the claim remains indefinite. Over time a gene target or primer in the kit may change as the state of the art develops, and it would be unclear if the claim would be infringed upon without clearly defining the term “the PAM50 kit,” and its contents.  Furthermore, the recitation of the phrase “the chemoendocrine score” in step (b), also lacks antecedent basis.  Claim 2 is rejected because it is dependent on Claim 1, and Claim 2 does not resolve the 112(b) issues raised by the limitations of Claim 1.
With regards to Claim 3 and its dependent claims, Claim 3 is a “use” claim which recites the “In vitro use of CES for predicting whether a patient with breast cancer will respond to chemotherapy or to endocrine treatment in an HR+/HER2- sample isolated from the patient classified in the group with an intermediate ROR by means of the PAM50 kit,” but does not specify any active, positive steps related to a process or method describing how the CES is actually used.  Claim 3 is therefore indefinite. Additionally, Claim 3 recites “the PAM50 kit,” which is indefinite for the reasons listed above for Claim 1. 
With regards to Claim 4 and its dependent claims, Claim 4 is a “use” claim which recites the “In vitro use according to claim 3, wherein CES is obtained by subtracting the correlation coefficient corresponding to the sample classified as a Basal-like subtype from the correlation coefficient corresponding to the sample classified as a Luminal A subtype by means of the PAM50 kit,” which merely defines what the value CES means but does not provide any additional information specifying how this value will be used.  Claim 4 is therefore indefinite.  Additionally, Claim 4 recites “the PAM50 kit,” which is indefinite for the reasons listed above for Claim 1.
Claims 5,6,8, and 9 each deal with the implications of specified CES values relating to which category (either CES-E or CES-C) to classify patients into based on the CES value.  However, no positive, actionable step or process follows these “use” claims, and without positive steps following the claims they remain indefinite because the claims do not specify how the categorization of patients into groups will be used in a process or method.
Claims 7,10,11, and 12 each stem from indefinite use claims.  These claims recite “in vitro use” but are not followed by positive, actionable steps regarding how these claim elements are to be used.  These claims recite that “the isolated sample is a biopsy sample,” a statement which does not further explain how the elements of these claims, or their parent claims, will be used.  Claims 7, 10,11, and 12 are therefore indefinite.

Allowable Subject Matter
	The closest prior art to the present invention is Perou (US 20110145176 A1).  Perou teaches the use of PAM50 analysis to classify breast cancer biopsy samples, including ER+/HER2- samples, into subtypes, and also teaches methods for predicting outcome responses to therapy (“Summary of the Invention”).  Perou also teaches the use of the risk or relapse (ROR) calculation, which contains the two coefficients (among other variables) that are used to calculate the CES of the present application (“Calculation of Risk of Relapse” section, page 21, last paragraph).  Furthermore, Perou makes the following statement with regards to tumor subtype classification: “Providing an absolute subtype classification is somewhat artificial as tumors do not exist as discrete biological entities” (page 34, lines 23-24).  This statement provides motivation to seek a refined method of classifying tumor types, a method that does not treat tumors as “discrete biological entities,” but rather, relies on their intrinsic biological state and not rigid subtype classification.  The CES calculation of the present application is, in a sense, a mathematical embodiment of the statement formerly provided by Perou above, as the CES is not relying on strict subtyping to evaluate the tumor but treats the tumor as a discrete biological entity. 
Furthermore, Salomon (AU 2014317834 A1), in a method that uses nearest centroid calculations to predict a status or an outcome in a transplant recipient, states that “the fact is that most standard implementations of class prediction algorithms currently available treat all classes as dichotomous variables (yes/no diagnostically). They are not designed to deal with the reality of medicine that molecular phenotypes of clinical samples can actually represent a continuous range of molecular scores based on the expression signal intensities with complex implications for the diagnoses” (paragraph [0311]).   This insight underlies the premise for the development of a calculation like the CES in the context of centroid classification approaches, and like Perou’s statement (given above, page 34, lines 23-24), underscores the shortcomings of strict class predictions using centroid algorithms, where strict subtyping, or “yes/no” diagnostics are inadequate when considering complex underlying biological states of patient samples.  Salomon anticipates and proposes “a continuous range of molecular scores” for centroid-derived classification schemes, which is what the CES is.  Although Salomon is not in the field of breast cancer prognosis, the method in Salomon overlaps with the current application in the sense that they both rely on centroid classification models.  Salomon even uses the average distances to centroids and compares these differences between nearest centroids to help decouple and evaluate “mixed” or “misclassified” samples (paragraph [0312]), which is a similar although not identical approach taken in the present application, wherein the CES is a score calculated by taking the difference between correlation coefficients to two different centroids.     
The present application discloses the following interpretation of a patient’s CES score: a CES score greater than 0.7 indicates endocrine sensitivity, while a score less than 0.3 indicates chemotherapy sensitivity.  The CES is equal to the difference between the correlation coefficient of a patient’s sample as categorized as a Luminal A subtype versus the correlation coefficient of the same sample categorized as a basal-like subtype (ie., CES = Luminal A coefficient – Basal-like coefficient).  Therefore, if a patient is more highly correlated to the Luminal A subtype than the basal-like subtype, that patient will have a higher CES.  Conversely, if the CES is lower, it means that the patient is more highly correlated to the basal-like subtype than to the Luminal A subtype.  It is known in the art from Tutt (US 20160160293 A1) that the “Luminal A subgroup has the most favorable prognosis of all subtypes and is enriched for endocrine therapy-responsive tumors” (paragraph [0078]).  Furthermore, Perou teaches that “basal-like subtype designation may ultimately prove superior to the triple-negative definition in identifying tumors with a high degree of chemotherapy sensitivity” (page 34, lines 20-22).  It was therefore known in the art from Tutt and Perou that Luminal A subtypes are more endocrine sensitive, while basal-like subtype designations can be used to identify tumors with chemotherapy sensitivity.  The CES prognosis values (0.7 for endocrine sensitivity and 0.3 for chemotherapy sensitivity) are therefore somewhat predictable: a patient with a high CES score (and therefore more highly correlated to the Luminal A subtype) is more sensitive to endocrine therapy, whereas a patient with a low CES score (and more closely correlated to a basal-like subtype) are chemotherapy sensitive.  This outcome could have been predicted based on the disclosures of both Tutt and Perou.             
   What the prior art does not teach is the exact CES calculation method, and the exact cut-off values of the CES (0.7 and 0.3) when determining endorcrine/chemotherapy sensitivity, specifically in the context of ER+/HER2- patients with an intermediate ROR score.  The prior art does not teach this exact prognostic range for this exact patient subpopulation (ER+/HER2- with intermediate ROR).  Although Salomon teaches that strict subtype classifications using predictive algorithms do not reflect the nuances of medical diagnoses and calls for continuous designations using continuous scores, Salomon does not teach this in the context of breast cancer diagnostics, and does not explicitly teach the subtraction of two centroid correlation coefficients to categorize breast cancer patients into treatment groups.  Although the prior art teaches that the Luminal A subtype is endocrine sensitive and the basal-like subtype is chemotherapy sensitive, the exact cut-off for determining which treatment to administer is not disclosed in the prior art for ER+/HER2- patients with an intermediate ROR score.          

   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS CHARLES RYAN whose telephone number is (571)272-8406. The examiner can normally be reached M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.C.R./           Examiner, Art Unit 4171                                                                                                                                                                                             
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636